UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-09105 New World Fund, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: October 31 Date of reporting period: January 31, 2012 Vincent P. Corti New World Fund, Inc. 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, California94111 (Counsel for the Registrant) ITEM 1 – Schedule of Investments New World Fund® Investment portfolio January 31, 2012 unaudited Common stocks — 81.90% Shares Value CONSUMER DISCRETIONARY — 11.69% Hankook Tire Co., Ltd. $ Golden Eagle Retail Group Ltd. Truworths International Ltd. Swatch Group Ltd, non-registered shares Swatch Group Ltd Bayerische Motoren Werke AG Honda Motor Co., Ltd. Tata Motors Ltd. Naspers Ltd., Class N Li & Fung Ltd. Zhongsheng Group Holdings Ltd. McDonald’s Corp. Kia Motors Corp. Parkson Holdings Bhd. Hyundai Mobis Co., Ltd. Hero MotoCorp Ltd. Modern Times Group MTG AB, Class B Toyota Motor Corp. Melco Crown Entertainment Ltd. (ADR)1 Hyundai Motor Co. Wynn Macau, Ltd. Ctrip.com International, Ltd. (ADR)1 Daimler AG Dongfeng Motor Group Co., Ltd., Class H Nissan Motor Co., Ltd. Arcos Dorados Holdings Inc., Class A Shangri-La Asia Ltd. PT Astra International Tbk Mr Price Group Ltd. Techtronic Industries Co. Ltd. REXLot Holdings Ltd.2 WPP PLC Desarrolladora Homex, SA de CV (ADR)1 Nikon Corp. LG Electronics Inc., nonvoting preferred Intercontinental Hotels Group PLC Sands China Ltd.1 GOME Electrical Appliances Holding Ltd. Maruti Suzuki India Ltd. Gourmet Master Co., Ltd. Sotheby’s Holdings, Inc. FINANCIALS — 11.65% Agricultural Bank of China, Class H Itaú Unibanco Holding SA, preferred nominative Itaú Unibanco Holding SA, preferred nominative (ADR) Kasikornbank PCL Kasikornbank PCL, nonvoting depository receipt PT Bank Rakyat Indonesia (Persero) Tbk Sberbank of Russia (ADR) Itaúsa – Investimentos Itaú SA, preferred nominative ICICI Bank Ltd. Banco Bilbao Vizcaya Argentaria, SA Industrial and Commercial Bank of China Ltd., Class H Siam Commercial Bank PCL Housing Development Finance Corp. Ltd. Prudential PLC Ping An Insurance (Group) Co. of China, Ltd., Class H Bank of the Philippine Islands Banco Santander (Brasil) SA, units Banco Santander (Brasil) SA, units (ADR) SM Prime Holdings, Inc. Kotak Mahindra Bank Ltd. China Life Insurance Co. Ltd., Class H HDFC Bank Ltd. Banco Bradesco SA, preferred nominative China Construction Bank Corp., Class H Metro Pacific Investments Corp. Bank of China Ltd., Class H Chongqing Rural Commercial Bank Co., Ltd., Class H1 Türkiye Garanti Bankasi AS ACE Ltd. Banco Santander, SA Banco Santander, SA1,3 AIA Group Ltd. Standard Chartered PLC OJSC NOMOS Bank (GDR)1,4 Citigroup Inc. Sun Hung Kai Properties Ltd. Türkiye Is Bankasi AS, Class C PT Bank Negara Indonesia (Persero) Tbk Bank Pekao SA CapitaMalls Asia Ltd. Ayala Land, Inc. Longfor Properties Co. Ltd. BM&F BOVESPA SA, ordinary nominative Commercial Bank of Qatar QSC (GDR)3,4 Commercial Bank of Qatar QSC (GDR)3 BankMuscat (SAOG) (GDR)3 Kerry Properties Ltd. Bao Viet Holdings DLF Ltd. C C Land Holdings Ltd. China Taiping Insurance Holdings Co. Ltd.1 CONSUMER STAPLES — 11.11% Nestlé SA OJSC Magnit (GDR) OJSC Magnit (GDR)4 Anheuser-Busch InBev NV Shoprite Holdings Ltd. Pernod Ricard SA British American Tobacco PLC SABMiller PLC Olam International Ltd. Olam International Ltd.4 United Spirits Ltd. Wal-Mart de México, SAB de CV, Series V (ADR) Wal-Mart de México, SAB de CV, Series V Wilmar International Ltd. Coca-Cola Co. PepsiCo, Inc. Coca-Cola Icecek AS, Class C M. Dias Branco SA, ordinary nominative Danone SA Grupo Nutresa SA United Breweries Ltd. China Yurun Food Group Ltd. Grupo Modelo, SAB de CV, Series C Tingyi (Cayman Islands) Holding Corp. China Resources Enterprise, Ltd. L’Oréal SA, bonus shares3 L’Oréal SA Procter & Gamble Co. Unilever NV, depository receipts Henkel AG & Co. KGaA, nonvoting preferred Kraft Foods Inc., Class A Cia. de Bebidas das Américas – AmBev, preferred nominative (ADR) Kimberly-Clark de México, SAB de CV, Class A Tesco PLC Japan Tobacco Inc. Avon Products, Inc. ITC Ltd. Grupo Comercial Chedraui, SAB de CV, Class B PT Indofood CBP Sukses Makmur Tbk Nestlé India Ltd. Adecoagro SA1 HEALTH CARE — 7.19% Novo Nordisk A/S, Class B Amil Participações SA, ordinary nominative Baxter International Inc. Teva Pharmaceutical Industries Ltd. (ADR) JSC Pharmstandard (GDR)1,2 JSC Pharmstandard (GDR)1,2,4 Cochlear Ltd. Hikma Pharmaceuticals PLC Novartis AG Bayer AG Shandong Weigao Group Medical Polymer Co. Ltd., Class H Krka, dd, Novo mesto Grifols, SA, Class A1 Grifols, SA, Class B1 Waters Corp.1 Sinopharm Group Co. Ltd., Class H PT Kalbe Farma Tbk Richter Gedeon Nyrt INFORMATION TECHNOLOGY — 7.08% Samsung Electronics Co. Ltd. Samsung Electronics Co. Ltd., nonvoting preferred Kingboard Chemical Holdings Ltd. Mail.ru Group Ltd. (GDR)1 Tencent Holdings Ltd. Google Inc., Class A1 NetEase.com, Inc. (ADR)1 Infosys Ltd. HTC Corp. Taiwan Semiconductor Manufacturing Co. Ltd. Oracle Corp. Avago Technologies Ltd. LG Display Co., Ltd.1 Cielo SA, ordinary nominative HOYA Corp. Yahoo! Inc.1 Baidu, Inc., Class A (ADR)1 AAC Technologies Holdings Inc. Spectris PLC Halma PLC Kingboard Laminates Holdings Ltd. TDK Corp. Applied Materials, Inc. MediaTek Inc. Corning Inc. Murata Manufacturing Co., Ltd. Redecard SA, ordinary nominative Nokia Corp. Nokia Corp. (ADR) Digital China Holdings Ltd. INDUSTRIALS — 7.02% International Container Terminal Services, Inc. Schneider Electric SA Cummins Inc. Legrand SA Intertek Group PLC Jardine Matheson Holdings Ltd. AirAsia Bhd. Aggreko PLC Bureau Veritas SA Atlas Copco AB, Class A Atlas Copco AB, Class B United Technologies Corp. Johnson Electric Holdings Ltd. SGS SA Siemens AG CCR SA, ordinary nominative Container Corp. of India Ltd. Shanghai Industrial Holdings Ltd. Cebu Air, Inc. Komatsu Ltd. KONE Oyj, Class B Hutchison Port Holdings Trust4 Hutchison Port Holdings Trust Koc Holding AS, Class B Beijing Enterprises Holdings Ltd. KBR, Inc. Prysmian SpA Nabtesco Corp. JG Summit Holdings, Inc. Kühne + Nagel International AG Kubota Corp. Makita Corp. China Railway Construction Corp. Ltd., Class H PT Bakrie & Brothers Tbk1 ASSA ABLOY AB, Class B Dalian Port (PDA) Co. Ltd., Class H MATERIALS — 6.97% Linde AG PT Semen Gresik (Persero) Tbk Holcim Ltd PT Indocement Tunggal Prakarsa Tbk Celanese Corp., Series A Ambuja Cements Ltd. Givaudan SA Orica Ltd. Israel Chemicals Ltd. K+S AG ArcelorMittal African Minerals Ltd.1,4 African Minerals Ltd.1 Petropavlovsk PLC Yara International ASA Northam Platinum Ltd. Nitto Denko Corp. Potash Corp. of Saskatchewan Inc. Sinofert Holdings Ltd. Impala Platinum Holdings Ltd. Vale SA, Class A, preferred nominative Akzo Nobel NV BHP Billiton PLC Wacker Chemie AG Vedanta Resources PLC Fibria Celulose SA, ordinary nominative (ADR) Sigma-Aldrich Corp. China Shanshui Cement Group Ltd. Anhui Conch Cement Co. Ltd., Class H Aquarius Platinum Ltd. ACC Ltd. Duratex SA, ordinary nominative First Quantum Minerals Ltd. Sika AG, non-registered shares Sino-Forest Corp.1,3 84 ENERGY — 6.64% InterOil Corp.1,2 Royal Dutch Shell PLC, Class B Royal Dutch Shell PLC, Class B (ADR) Oil Search Ltd. OAO Gazprom (ADR) Petróleo Brasileiro SA – Petrobras, ordinary nominative (ADR) Petróleo Brasileiro SA – Petrobras, preferred nominative (ADR) Pacific Rubiales Energy Corp. Gulf Keystone Petroleum Ltd.1,4 Gulf Keystone Petroleum Ltd.1 Cairn India Ltd.1 Saipem SpA, Class S Cobalt International Energy, Inc.1 Essar Energy PLC1 Noble Energy, Inc. China National Offshore Oil Corp. INPEX CORP. TOTAL SA TOTAL SA (ADR) Heritage Oil Ltd.1 Tenaris SA (ADR) Sasol Ltd. BP PLC Chevron Corp. Türkiye Petrol Rafinerileri AS Woodside Petroleum Ltd. OAO TMK (GDR)4 PT Indo Tambangraya Megah Tbk PT Adaro Energy Tbk Eni SpA Reliance Industries Ltd. ConocoPhillips TELECOMMUNICATION SERVICES— 6.32% América Móvil, SAB de CV, Series L (ADR) América Móvil, SAB de CV, Series L MTN Group Ltd. Turkcell Iletisim Hizmetleri AS1 SOFTBANK CORP. Millicom International Cellular SA (SDR) PT XL Axiata Tbk China Communications Services Corp. Ltd., Class H China Telecom Corp. Ltd., Class H Telekomunikacja Polska SA Philippine Long Distance Telephone Co. Hellenic Telecommunications Organization SA OJSC Mobile TeleSystems (ADR) PT Indosat Tbk Tele Norte Leste Participações SA, ordinary nominative UTILITIES — 2.91% Power Grid Corp. of India Ltd. PT Perusahaan Gas Negara (Persero) Tbk ENN Energy Holdings Ltd. GAIL (India) Ltd. International Power PLC Cheung Kong Infrastructure Holdings Ltd. Energy World Corp. Ltd.1 PGE Polska Grupa Energetyczna SA CLP Holdings Ltd. Cia. Energética de Minas Gerais – CEMIG, preferred nominative (ADR) Cia. Energética de Minas Gerais – CEMIG, preferred nominative NTPC Ltd. MISCELLANEOUS — 3.32% Other common stocks in initial period of acquisition Total common stocks (cost: $12,398,920,000) Rights & warrants — 0.00% Shares TELECOMMUNICATION SERVICES — 0.00% China Communications Services Corp. Ltd., Class H, rights, expire 20121,3 INFORMATION TECHNOLOGY — 0.00% Kingboard Chemical Holdings Ltd., warrants, expire 20121 Total rights & warrants (cost: $0) Principal amount Bonds & notes — 11.06% ) BONDS & NOTES OF GOVERNMENTS OUTSIDE THE U.S. — 9.14% United Mexican States Government Global, Series A, 6.375% 2013 $ United Mexican States Government, Series MI10, 8.00% 2013 MXN56,068 United Mexican States Government, Series MI10, 9.50% 2014 United Mexican States Government, Series M10, 8.00% 2015 United Mexican States Government Global, Series A, 5.625% 2017 $ United Mexican States Government 3.50% 20175 MXN128,710 United Mexican States Government Global, Series A, 5.125% 2020 $ United Mexican States Government, Series M, 6.50% 2021 MXN30,000 United Mexican States Government Global, Series A, 3.625% 2022 $ United Mexican States Government, Series M30, 10.00% 2036 MXN180,000 United Mexican States Government Global, Series A, 6.05% 2040 $ United Mexican States Government Global, Series A, 5.75% 2110 Brazil (Federal Republic of) 6.00% 20155 BRL12,518 Brazil (Federal Republic of) Global 6.00% 2017 $ Brazil (Federal Republic of) 10.00% 2017 BRL9,115 Brazil (Federal Republic of) 6.00% 20175 Brazil (Federal Republic of) Global 8.00% 20186 $ Brazil (Federal Republic of) Global 8.875% 2019 Brazil (Federal Republic of) 6.00% 20205 BRL22,616 Brazil (Federal Republic of) Global 4.875% 2021 $ Brazil (Federal Republic of) Global 12.50% 2022 BRL7,000 Brazil (Federal Republic of) Global 10.125% 2027 $ Brazil (Federal Republic of) Global 7.125% 2037 Brazil (Federal Republic of) Global 11.00% 2040 Brazil (Federal Republic of) Global 5.625% 2041 Brazil (Federal Republic of) 6.00% 20455 BRL22,949 Turkey (Republic of) 10.00% 20125 TRY44,319 Turkey (Republic of) 16.00% 2012 Turkey (Republic of) 16.00% 2013 Turkey (Republic of) 4.00% 20155 Turkey (Republic of) 7.25% 2015 $ Turkey (Republic of) 10.00% 2015 TRY29,862 Turkey (Republic of) 7.00% 2016 $ Turkey (Republic of) 9.00% 2016 TRY1,500 Turkey (Republic of) 6.75% 2018 $ Turkey (Republic of) 7.00% 2019 Turkey (Republic of) 10.50% 2020 TRY1,500 Turkey (Republic of) 6.875% 2036 $ Turkey (Republic of) 6.75% 2040 Colombia (Republic of) Global 8.25% 2014 Colombia (Republic of) Global 12.00% 2015 COP43,100,000 Colombia (Republic of) Global 7.375% 2017 $ Colombia (Republic of) Global 11.75% 2020 Colombia (Republic of) Global 4.375% 2021 Colombia (Republic of) Global 8.125% 2024 Colombia (Republic of) Global 9.85% 2027 COP15,134,000 Colombia (Republic of) Global 7.375% 2037 $ Colombia (Republic of) Global 6.125% 2041 Indonesia (Republic of) 6.875% 2018 Indonesia (Republic of) 5.875% 2020 Indonesia (Republic of) 4.875% 20214 Indonesia (Republic of) 4.875% 2021 Indonesia (Republic of) 8.50% 2035 Indonesia (Republic of) 7.75% 20384 Indonesia (Republic of) 7.75% 2038 Philippines (Republic of), Series 743, 8.75% 2013 PHP160,000 Philippines (Republic of) 8.25% 2014 $ Philippines (Republic of) 9.375% 2017 Philippines (Republic of) 9.875% 2019 Philippines (Republic of) 4.95% 2021 PHP700,000 Philippines (Republic of) 7.75% 2031 $ Philippines (Republic of) 6.25% 2036 PHP1,055,000 Hungarian Government, Series 12/C, 6.00% 2012 HUF499,400 Hungarian Government, Series 14/C, 5.50% 2014 Hungarian Government, Series 15/A, 8.00% 2015 Hungarian Government, Series 19/A, 6.50% 2019 Hungarian Government 6.25% 2020 $ Hungarian Government, Series 20A, 7.50% 2020 HUF1,040,000 Hungarian Government 6.375% 2021 $ Hungarian Government 7.625% 2041 Argentina (Republic of) 7.00% 2015 Argentina (Republic of) 8.28% 20336,7 Argentina (Republic of) GDP-Linked 2035 Polish Government, Series 0413, 5.25% 2013 PLN38,400 Polish Government, Series 0414, 5.75% 2014 Polish Government 3.875% 2015 $ Polish Government 5.00% 2015 Polish Government, Series 0415, 5.50% 2015 PLN27,300 Polish Government 6.375% 2019 $ Polish Government 5.00% 2022 Croatian Government 6.75% 20194 Croatian Government 6.75% 2019 Croatian Government 6.625% 2020 Croatian Government 6.625% 20204 Croatian Government 6.375% 20214 South Africa (Republic of), Series R-203, 8.25% 2017 ZAR100,000 South Africa (Republic of) 6.875% 2019 $ South Africa (Republic of) 5.50% 2020 South Africa (Republic of), Series R-207, 7.25% 2020 ZAR78,000 South Africa (Republic of) 6.25% 2041 $ Peru (Republic of) 8.375% 2016 Peru (Republic of) 7.35% 2025 Peru (Republic of) 8.75% 2033 Peru (Republic of) 6.55% 20376 Chilean Government 3.875% 2020 Chilean Government 5.50% 2020 CLP2,835,000 Chilean Government 3.25% 2021 $ Russian Federation 7.50% 20304,6 Russian Federation 7.50% 20306 Panama (Republic of) Global 7.125% 2026 Panama (Republic of) Global 8.875% 2027 Panama (Republic of) Global 9.375% 2029 Panama (Republic of) Global 6.70% 20366 Venezuela (Republic of) 12.75% 2022 Venezuela (Republic of) 9.25% 2027 Venezuela (Republic of) 9.25% 2028 Thai Government 3.625% 2015 THB600,000 Dominican Republic 9.04% 20186 $ Dominican Republic 7.50% 20216 Dominican Republic 8.625% 20274,6 Uruguay (Republic of) 4.375% 20285 UYU290,163 Nigeria (Republic of) 6.75% 20214 $ Egypt (Arab Republic of) 5.75% 20204 Egypt (Arab Republic of) 6.875% 2040 State of Qatar 6.40% 2040 Bahrain Government 5.50% 2020 Bahrain Government 5.50% 20204 Pakistan Government 6.875% 2017 Malaysian Government, Series 204, 5.094% 2014 MYR10,000 ENERGY — 0.78% Gazprom OJSC 5.092% 20154 $ Gazprom OJSC 9.25% 2019 Gazprom OJSC, Series 9, 6.51% 2022 Gazprom OJSC 6.51% 20224 Gazprom OJSC 7.288% 2037 Pemex Project Funding Master Trust 4.875% 20224 Pemex Project Funding Master Trust, Series 13, 6.625% 2035 Pemex Project Funding Master Trust 6.50% 20414 Petrobras International 5.75% 2020 PTT Exploration & Production Ltd 5.692% 20214 Reliance Holdings Ltd. 4.50% 20204 FINANCIALS — 0.70% HSBK (Europe) BV 7.25% 20214 Savings Bank of Kazakhstan JSC 7.25% 2021 Development Bank of Kazakhstan 5.50% 20154 Dubai Holding Commercial Operations MTN Ltd. 0.804% 20128 Dubai Holding Commercial Operations MTN Ltd. 4.75% 2014 € BBVA Bancomer SA, junior subordinated 7.25% 20204 $ BBVA Bancomer SA 6.50% 20214 VEB Finance Ltd. 6.902% 20204 VEB Finance Ltd. 6.80% 20254 SB Capital SA 5.40% 2017 Banco de Crédito del Perú 5.375% 20204 MATERIALS — 0.20% CEMEX Finance LLC 9.50% 20164 CEMEX, SAB de CV 9.00% 20184 CEMEX SA 9.25% 20204 CEMEX SA 9.25% 2020 Freeport-McMoRan Copper & Gold Inc. 8.375% 2017 Fibria Overseas Finance Ltd. 6.75% 20214 UTILITIES — 0.16% Eskom Holdings Ltd. 5.75% 20214 AES Panamá, SA 6.35% 20164 Enersis SA 7.375% 2014 CONSUMER STAPLES — 0.07% BFF International Ltd. 7.25% 20204 TELECOMMUNICATION SERVICES — 0.01% América Móvil, SAB de CV 8.46% 2036 MXN28,000 Total bonds & notes (cost: $1,917,318,000) Short-term securities — 6.83% Freddie Mac 0.08%–0.16% due 2/16/2012–1/14/2013 $ Federal Home Loan Bank 0.13%–0.16% due 2/10–12/20/2012 Fannie Mae 0.08%–0.16% due 2/15/2012–1/3/2013 Toronto-Dominion Holdings USA Inc. 0.05%–0.15% due 2/8–4/17/20124 Bank of Nova Scotia 0.275%–0.335% due 2/7–7/10/2012 International Bank for Reconstruction and Development 0.08% due 6/5/2012 BHP Billiton Finance (USA) Limited 0.08%–0.18% due 2/2–2/22/20124 Jupiter Securitization Co., LLC 0.23%–0.25% due 2/6–4/20/20124 Thunder Bay Funding, LLC 0.20% due 4/16/20124 U.S. Treasury Bill 0.146% due 5/3/2012 Nordea North America, Inc. 0.08% due 2/21/2012 Google Inc. 0.03% due 2/24/20124 Westpac Banking Corp. 0.15% due 3/28/20124 Coca-Cola Co. 0.13% due 5/16/20124 Total Capital SA 0.14% due 2/1/20124 Total short-term securities (cost: $1,257,258,000) Total investment securities (cost: $15,573,496,000) Other assets less liabilities Net assets $ As permitted by U.S. Securities and Exchange Commission regulations, “Miscellaneous” securities include holdings in their first year of acquisition that have not previously been publicly disclosed. 1Security did not produce income during the last 12 months. 2The fund owns 5% or more of the outstanding voting shares of this company. See the table on the following page for additional information. 3Valued under fair value procedures adopted by authority of the board of directors. The total value of all such securities was $41,470,000, which represented.23% of the net assets of the fund. 4Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration,normally to qualified institutional buyers. The total value of all such securities was $911,842,000, which represented 4.95% of the net assets of the fund. 5Index-linked bond whose principal amount moves with a government price index. 6Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. 7Payment in kind; the issuer has the option of paying additional securities in lieu of cash. 8Coupon rate may change periodically. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund’s holdings in that company represent 5% or more of the outstanding voting shares.Further details on these holdings and related transactions during the three months ended January 31, 2012, appear below. Beginning shares Additions Reductions Ending shares Dividend income ) Value of affiliates at 1/31/2012 ) InterOil Corp. — — $
